Mr. J ustioe Harker delivered the opinion oe the Court. This was a suit commenced before a justice of the peace, to recover the contract price of an overcoat made for appellant by appellee. The defense interposed was defective workmanship and disregard of appellant’s instructions in making the coat. For these reasons he refused to receive and pay for the coat. On appeal appellee recovered a judgment in the Circuit Court for $40, which was at the December term, 1893, of this court, reversed, because of error of the court in not granting a continuance, and because of ah erroneous instruction. See Harrigan v. Turner, 53 App. 292. The cause was remanded and a trial again resulted in a verdict and judgment in favor of appellee for $40. There was a conflict in the testimony relating to directions as to style and as to workmanship. There was no error in ruling upon evidence. We think appellant fixed the length of the coat at the time his measure was taken. The evidence justified the verdict. Two instructions were not marked as given or refused, but the record shows which were given and which refused. The failure to mark instructions “given” or “refused” is not ground for reversal, when it can be ascertained which were given and which refused. Cook v. Hunt, 24 Ill. 550; McKenzie v. Remington, 79 Ill. 388; Frame & Son v. Murphy, 56 App. 555. Too many instructions were offered. Enough were given to fully cover every material question in the case. Judgment affirmed.